UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6802



RODERICK EMMANUEL STEADMAN,

                                                           Petitioner,

          versus


JOSEPH BROOKS, Warden,

                                                           Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-174-1)


Submitted:   July 21, 2004                  Decided:   August 19, 2004


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Emmanuel Steadman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Roderick Emmanuel Steadman appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 (2000) petition.               We

have reviewed the record and find that Steadman’s claim for relief

under § 2241 is unavailing because he does not meet the test for

proceeding under this statute as set forth in In re Jones, 226 F.3d

328, 333-34 (4th Cir. 2000).        Accordingly, we affirm the district

court’s denial of relief on this alternate ground.                We dispense

with   oral    argument   because   the     facts   and   legal   issues   are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                     AFFIRMED




                                    - 2 -